Exhibit 10.1

 

U.S. Small Business Administration

AUTHORIZATION

Paycheck Protection Program

 

SBA Loan# 24335271-00

 

 

U.S. Small Business Administration

 

Lender:

Fresno Loan Servicing Center

 

TCF National Bank

2719 N Air Fresno Drive

 

333 E. Main Street

Fresno CA 93727-1547

 

Midland MI 48640

 

Lender is issuing this Paycheck Protection Program Loan Authorization for SBA to
guarantee

100% of a loan in the amount of $2,545,205.00 to be made by Lender to assist:

 

Borrower:

Perceptron, Inc.

 

47827 Halyard Drive

 

Plymouth, MI 48170

 

Lender must have a valid SBA Loan Guaranty Agreement (SBA Form 750 and 750B for
short term loans, if applicable).

 

Lender’s issuance is in accordance with the SBA Loan Guaranty Agreement as
applicable to a Paycheck Protection Program Loan.

 

Lender must comply with all SBA Loan Program Requirements applicable to the
Paycheck Protection Program, which may be amended from time to time.

 

This Authorization is subject to the application (including SBA Form 2483)
submitted by Borrower to the Lender, the Lender’s representations to SBA, and
the following terms and conditions:

 

1.Lender shall fully disburse the loan at closing.

 

2.The GUARANTEE FEE IS: $0 as waived under the Paycheck Protection Program.

 

3.Lender must have Borrower execute a Note containing the following repayment
terms: See Promissory Note attached.

 

4.Proceeds advanced under the Paycheck Protection Program are intended to be
disbursed for the following eligible purposes: eligible payroll costs, costs
related to the continuation of group healthcare benefits, interest payments on
mortgage and other debt obligations entered before February 15, 2020, rent
payments on leases entered before February 15, 2020, utility payments on service
contracts entered before February 15, 2020, and refinance of an SBA EIDL loan
made between January 31, 2020 and April 3, 2020.

 

LENDER

 

By:

[gj3iyjcvbk0d000001.jpg]

 

April 16, 2020

 

 

 

 

 

Authorized Signer, Title

 

(Date)

 

 

 

--------------------------------------------------------------------------------

 

CORPORATE RESOLUTION TO BORROW

 

Principal

Loan Date

Maturity

Loan No

Call / Coll

Account

Officer

Initials

$2,545,205.00

04-16-2020

04-01-2022

801501081

4A / US

 

***

 

References in the boxes above are for Lender's use only and do not limit the
applicability of this document to any particular loan or item.

Any item above containing "***" has been omitted due to text length limitations.

 

 

 

 

Lender:

TCF National Bank

Corporation:

Perceptron, Inc.

 

 

SBA PPP - 6582

 

47827  Halyard Drive

 

 

2508 South Louise Ave

 

Plymouth, MI 48170

 

 

Sioux Falls, SD 57106

 

 

 

 

 

 

I, THE UNDERSIGNED, DO HEREBY CERTIFY THAT:

THE CORPORATION'S EXISTENCE. The complete and correct name of the Corporation is
Perceptron, Inc. ("Corporation"). The Corporation is a corporation for profit
which is, and at all times shall be, duly organized, validly existing, and in
good standing under and by virtue of the laws of the State of Michigan. The
Corporation is duly authorized to transact business in all other states in which
the Corporation is doing business, having obtained all necessary filings,
governmental licenses and approvals for each state in which the Corporation is
doing business.  Specifically, the Corporation is, and at all times shall be,
duly qualified as a foreign corporation in all states in which the failure  to
so  qualify would have a material adverse effect on its business or financial
condition. The Corporation has the full  power and authority  to own
its  properties and to transact the business in which it is presently engaged or
presently proposes to engage. The Corporation maintains an office at 47827
Halyard Drive, Plymouth, MI 48170. Unless the Corporation has designated
otherwise in writing,  the  principal office  is the  office  at which the
Corporation keeps its books and records. The Corporation will notify Lender
prior to any change in the location of the Corporation's state of organization
or any change in the Corporation's name.  The Corporation shall do all things
necessary to preserve and to keep in full  force and effect its existence,
rights and privileges, and shall comply with all regulations, rules, ordinances,
statutes, orders and decrees of any governmental or quasi-governmental authority
or court applicable to the Corporation and the Corporation's business
activities.

RESOLUTIONS ADOPTED. At a meeting of the Directors of the Corporation, or if the
Corporation is a close corporation having no Board of Directors then at a
meeting of the Corporation's shareholders, duly called and held on April 16,
2020, at which a quorum was present and  voting, or by other duly authorized
action in lieu of a meeting, the resolutions set forth in this Resolution were
adopted.

OFFICER. The following named person is an officer of Perceptron, Inc.:

 

NAMES

TITLES

AUTHORIZED

 

[gj3iyjcvbk0d000002.jpg]

ACTUAL SIGNATURES

Bill Roeschlein

Treasurer

Y

X

 

 

 

 

 

 

 

ACTIONS AUTHORIZED. The authorized person listed above may enter into any
agreements of any nature with Lender, and those agreements will bind the
Corporation. Specifically, but without limitation, the authorized person is
authorized,  empowered, and directed  to do the  following for and on behalf of
the Corporation:

Borrow Money. To borrow, as a cosigner or otherwise, from time to time from
Lender, on such terms as may be agreed upon between the Corporation and Lender,
such sum or sums of money as in his or her judgment should be borrowed, without
limitation.

Execute Notes. To execute and deliver to Lender the promissory note or notes, or
other evidence of the Corporation's credit accommodations, on Lender's forms, at
such rates of interest and on such terms as may be agreed upon, evidencing the
sums of money so borrowed or any of the Corporation's indebtedness to Lender,
and also to execute and deliver to Lender one or more renewals, extensions,
modifications, refinancings, consolidations, or substitutions for one or more of
the notes, any portion of the notes, or any other evidence of credit
accommodations.

Execute Security Documents. To execute and deliver to Lender the forms of
mortgage, deed of trust, pledge agreement, hypothecation agreement, and other
security agreements and financing statements which Lender may require and which
shall evidence the terms and conditions under and pursuant to which such liens
and encumbrances, or any of them, are given; and also to execute and deliver to
Lender any other written instruments, any chattel paper, or any other
collateral, of any kind or nature, which Lender may deem necessary or proper in
connection with or pertaining to the giving of the liens and encumbrances.

Negotiate Items. To draw, endorse, and discount with Lender all drafts, trade
acceptances, promissory notes, or other evidences of indebtedness payable to or
belonging to the Corporation or in which the Corporation may have an interest,
and either to receive cash for the same or to cause such proceeds to be credited
to the Corporation's account with Lender, or to cause such other disposition of
the   proceeds derived therefrom as he or she may deem advisable.

Further Acts. In the case of lines of credit, to designate additional or
alternate individuals as being authorized to request advances under such lines,
and in all cases, to do and perform such other acts and things, to pay any and
all fees and costs, and to execute and deliver  such other documents and
agreements, including agreements waiving the right to a trial by jury, as the
officer may in his or her discretion deem reasonably necessary or proper in
order to carry into effect the provisions of this Resolution.

ASSUMED BUSINESS NAMES. The Corporation has filed or recorded all documents or
filings required by law relating to all assumed business names used by the
Corporation. Excluding the name of the Corporation, the following is a complete
list of all assumed business names under which the Corporation does business:
None.

NOTICES TO LENDER. The Corporation will promptly notify Lender in writing at
Lender's address shown above (or such other addresses as Lender may designate
from time to time) prior to any (A) change in  the Corporation's
name;  (B)  change in  the  Corporation's assumed  business name(s); (C) change
in the management of the Corporation; (D) change in the authorized signer(s);
(E) change in the Corporation's principal office address; (F) change in the
Corporation's state of organization; (G) conversion of the Corporation to a new
or different type of business entity; or (H) change in any other aspect of the
Corporation that directly or indirectly relates to any agreements between
the  Corporation and Lender. No change in the Corporation's name or state of
organization will take effect until after Lender has received notice.

CERTIFICATION CONCERNING OFFICERS AND RESOLUTIONS. The officer named above is
duly elected, appointed, or employed by or for the Corporation, as the case may
be, and occupies the position set opposite his or her respective name. This
Resolution now stands of record on  the books of the Corporation, is in full
force and effect, and has not been modified or revoked in any manner whatsoever.

NO CORPORATE SEAL. The Corporation has no corporate seal, and therefore, no seal
is affixed to this Resolution.

CONTINUING VALIDITY. Any and all acts authorized pursuant to this Resolution and
performed prior to the passage of this Resolution are hereby ratified and
approved. This Resolution shall be continuing, shall remain in full force and
effect and Lender may rely on it until written notice of its revocation shall
have been delivered to and received by Lender at Lender's address shown above
(or such addresses as Lender may designate from time to time).   Any such notice
shall not affect any of the Corporation's agreements or commitments in effect at
the time notice   is given.

IN TESTIMONY WHEREOF, I have hereunto set my hand and attest that the signature
set opposite the name listed above is his or her genuine signature.

I have read all the provisions of this Resolution, and I personally and on
behalf of the Corporation certify that all statements and representations made
in this Resolution are true and correct. This Corporate Resolution to Borrow is
dated April 16, 2020.

 

CERTIFIED TO AND ATTESTED BY:

 

[gj3iyjcvbk0d000003.jpg]

X

 

 

Bill Roeschlein, Treasurer of Perceptron, Inc.

 

NOTE: If the officer signing  this Resolution  is designated by  the foregoing
document  as one  of the officers  authorized to act  on the  Corporation's
behalf, it  is advisable to  have this  Resolution  signed by at least one
non-authorized officer of the Corporation.

 

LaserPro, Ver. 18.4.0.040 Copr. Finastra USA Corporation 1997, 2020. All Rights
Reserved. - MI K:\CFI\LPL\C10.FC TR-215525 PR-217

 

 

 

--------------------------------------------------------------------------------

 

PROMISSORY NOTE

 

Principal

Loan Date

Maturity

Loan No

Call / Coll

Account

Officer

Initials

$2,545,205.00

04-16-2020

04-01-2022

801501081

4A / US

 

***

 

References in the boxes above are for Lender's use only and do not limit the
applicability of this document to any particular loan or item.

Any item above containing "***" has been omitted due to text length limitations.

 

 

 

 

Lender:

TCF National Bank

Borrower:

Perceptron, Inc.

 

 

SBA PPP - 6582

 

47827 Halyard Drive

 

 

2508 South Louise Ave

 

Plymouth, MI 48170

 

 

Sioux Falls, SD 57106

 

 

 

 

 

 

Principal Amount:

$2,545,205.00

Interest Rate:

1.000%

Date of Note:

April 16, 2020

 

PROMISE TO PAY. Perceptron, Inc. ("Borrower") promises to pay to TCF National
Bank ("Lender"), or order, in lawful money of the United States of America, the
principal amount of Two Million Five Hundred Forty-five Thousand Two Hundred
Five & 00/100 Dollars ($2,545,205.00), together with interest on the unpaid
principal balance from April 16, 2020, calculated as described in the "INTEREST
CALCULATION METHOD" paragraph using an interest rate of 1.000% per annum, until
paid in full. The interest rate may change under the terms and conditions of the
"INTEREST AFTER DEFAULT" section.

PAYMENT.  Borrower will pay this loan in 18 payments of $143,175.22 each
payment.   Borrower's first payment is due November 1, 2020,   and all
subsequent payments are due on the same day of each month after that. Borrower's
final payment will be due on April 1, 2022, and will be for all principal and
all accrued interest not yet paid. Payments include principal and interest.
Unless otherwise agreed or required by applicable law, payments will be applied
first to any accrued unpaid interest; then to principal; and then to any late
charges.

INTEREST CALCULATION METHOD. Interest on this Note is computed on a 365/365
simple interest basis; that is, by applying the ratio of the interest rate over
the number of days in a year (366 during leap years), multiplied by the
outstanding principal balance, multiplied by the actual number of days the
principal balance is outstanding. All interest payable under this Note is
computed using this method.

LOAN FEES AND INTEREST.

Notwithstanding anything otherwise set forth in this Note, the interest rate on
the loan evidenced by this Note shall at all times be 1.000% per annum, and
Borrower shall not be charged (or have any liability for) any fees prohibited
under the Paycheck Protection Program authorized by the Coronavirus Aid, Relief
and Economic Security (CARES) Act, including without limitation any late charge
or dishonored item fee. The terms of this Note providing for a late charge,
increased interest rate after default and a dishonored item fee are hereby
expressly and permanently waived.

RECEIPT OF PAYMENTS. All payments must be made in U.S. dollars and must be
received by Lender at:

Loan Service Center

P.O. Box 1527

.Midland, MI 48641

All payments must be received by Lender consistent with any written payment
instructions provided by Lender.

PREPAYMENT. Borrower may pay without penalty all or a portion of the  amount
owed  earlier  than it  is  due.  Early  payments will  not,  unless  agreed to
by Lender in writing, relieve Borrower of  Borrower's  obligation to  continue
to  make  payments  under  the  payment  schedule.  Rather,  early payments will
reduce the principal balance due and may result in Borrower's making fewer
payments. Borrower agrees not to send Lender payments marked "paid in
full",  "without  recourse",  or  similar  language.  If  Borrower  sends  such  a  payment,  Lender  may  accept  it  without  losing
any of Lender's rights under this Note, and Borrower will remain obligated to
pay any further amount owed to Lender. All written  communications concerning
disputed amounts, including any check or other payment instrument that indicates
that the payment constitutes "payment in full" of the amount owed or that is
tendered with other conditions or limitations or as full satisfaction of a
disputed amount must be mailed or delivered to: TCF National Bank, SBA PPP -
6582, 2508 South Louise Ave, Sioux Falls, SD 57106.

LATE CHARGE. If a payment is 10 days or more late, Borrower will be charged
5.000% of the regularly scheduled payment.

INTEREST AFTER DEFAULT. Upon default, including failure to pay upon final
maturity, the interest rate on this Note shall be increased by 5.000 percentage
points. However, in no event will the interest rate exceed the maximum interest
rate limitations under applicable law.

DEFAULT. Each of the following shall constitute an event of default ("Event of
Default") under this Note:

Payment Default. Borrower fails to make any payment when due under this Note.

Other Defaults.  Borrower fails to comply with or to perform any other term,
obligation, covenant or condition contained in this Note or in  any of the
related documents or to comply with or to perform any term, obligation, covenant
or condition contained in any other agreement between Lender and Borrower.

Default in Favor of Third Parties. Borrower or any Grantor defaults under any
loan, extension of credit, security agreement, purchase or sales agreement, or
any other agreement, in favor of any other creditor or person that may
materially affect any of Borrower's property or Borrower's ability to repay this
Note or perform Borrower's obligations under this Note or any of the related
documents.

False Statements. Any warranty, representation or statement made or furnished to
Lender by Borrower or on Borrower's behalf under this Note or the related
documents is false or misleading in any material respect, either now or at the
time made or furnished or becomes false  or misleading at any time thereafter.

Insolvency. The dissolution or termination of Borrower's existence as a going
business, the insolvency of Borrower, the appointment of a receiver for any part
of Borrower's property, any assignment for the benefit of creditors, any type of
creditor workout,  or  the  commencement of any proceeding under any bankruptcy
or insolvency laws by or against Borrower.

Creditor or Forfeiture Proceedings. Commencement of foreclosure or forfeiture
proceedings, whether by judicial proceeding, self-help, repossession or any
other method, by any  creditor  of  Borrower  or
by  any  governmental  agency  against  any  collateral  securing  the  loan.
This includes  a garnishment  of  any of  Borrower's
accounts,  including  deposit accounts,  with Lender.  However,  this  Event
of  Default shall   not apply if there is a good faith dispute by Borrower as to
the validity or reasonableness of the claim which is the  basis of  the
creditor  or  forfeiture proceeding and if Borrower gives Lender written notice
of the creditor or forfeiture proceeding and deposits with Lender monies
or            a surety bond for the creditor or forfeiture proceeding, in an
amount determined by
Lender,  in  its  sole  discretion,  as  being  an  adequate  reserve or bond
for the dispute.

Events Affecting Guarantor. Any of the preceding events occurs with respect to
any guarantor, endorser, surety, or accommodation party of any of the
indebtedness or any guarantor, endorser, surety, or accommodation party dies or
becomes incompetent, or revokes or  disputes the validity of, or liability
under, any guaranty of the indebtedness evidenced by this Note.

Change In Ownership. Any change in ownership of twenty-five percent (25%) or
more of the common stock of Borrower.

Adverse Change. A material adverse change occurs in Borrower's financial
condition, or Lender believes the prospect of payment or performance of this
Note is impaired.

Insecurity. Lender in good faith believes itself insecure.

LENDER'S RIGHTS. Upon default, Lender may declare the entire unpaid principal
balance under this Note and all accrued unpaid interest immediately due, and
then Borrower will pay that amount.

ATTORNEYS' FEES; EXPENSES. Lender may hire or pay someone else to help collect
this Note if Borrower does not pay. Borrower will pay Lender that amount. This
includes, subject to any limits under applicable law, Lender's reasonable
attorneys' fees and Lender's legal expenses whether or not there is a lawsuit,
including reasonable attorneys' fees and expenses for bankruptcy proceedings
(including efforts to modify or vacate any automatic stay or injunction), and
appeals.  If not prohibited by applicable law, Borrower also will pay any court
costs, in addition to   all other sums provided by law.

JURY WAIVER. Lender and Borrower hereby waive the right to any jury trial in any
action, proceeding, or counterclaim brought by either Lender or Borrower against
the other.

GOVERNING LAW. This Note will be governed by federal law applicable to Lender
and, to the extent not preempted by federal law, the laws of the State of
Michigan without regard to its conflicts of law provisions. This Note has been
accepted by Lender in the State of Michigan.

CHOICE OF VENUE. If there is a lawsuit, Borrower agrees upon Lender's request to
submit to the jurisdiction of the courts of Oakland County, State of Michigan.

DISHONORED ITEM FEE. Borrower will pay a fee to Lender of $37.00 if Borrower
makes a payment on Borrower's loan and the check or preauthorized charge with
which Borrower pays is later dishonored.

 

 

--------------------------------------------------------------------------------

 

PROMISSORY NOTE

 

Loan No: 801501081

(Continued)

Page 2

 

RIGHT OF SETOFF. To the extent permitted by applicable law, Lender reserves a
right of setoff in all Borrower's accounts with Lender (whether checking,
savings, or some other account). This includes all accounts Borrower holds
jointly with someone else and all accounts Borrower may open in the
future.  However, this does not include any IRA or Keogh accounts, or any trust
accounts for which setoff would be prohibited by   law. Borrower authorizes
Lender, to the extent permitted by applicable law, to charge or setoff all sums
owing on the debt against any and all such accounts, and, at Lender's option, to
administratively freeze all such accounts to allow Lender to protect Lender's
charge and setoff rights provided in this paragraph.

COLLATERAL. This loan is unsecured.

SBA PROVISION. When SBA is the holder, this Note will be interpreted and
enforced under federal law, including SBA regulations. Lender or SBA may use
state or local procedures for filing papers, recording documents, giving notice,
foreclosing liens, and other purposes. By using  such procedures, SBA does not
waive any federal immunity from state or local control, penalty, tax,  or
liability. As to this Note, Borrower may  not claim or assert against SBA any
local or state law to deny any obilgation, defeat any claim of SBA, or preempt
federal law.

REPRESENTATIONS, AUTHORIZATIONS AND CERTIFICATIONS. Borrower  hereby certifies
that:  (a) Borrower  has read the statements included   in the online credit
application for the loan evidenced by
this  Note,  including  the  Statements  Required  by  Law  and  Executive  Orders,  and
Borrower understands them; (b) Borrower is eligible to receive a loan under the
rules in effect at the time of application that had been issued by           the
Small Business Administration  (SBA) implementing the Paycheck  Protection
Program under Division  A, Title I of  the Coronavirus Aid,  Relief,    and
Economic Security Act (CARES Act) (the “Paycheck Protection Program Rule”); (c)
Borrower (1) is an independent contractor, eligible  self-employed individual,
or sole proprietor or (2) employs no more than the greater  of 500  or
employees  or, if  applicable, the  size standard in  number of employees
established by the SBA in 13 C.F.R. 121.201 for the Borrower’s industry; (d)
Borrower will comply, whenever applicable,           with the civil rights and
other limitations in the application form; (e) all SBA loan proceeds
will  be  used  only  for  business-related purposes  as specified in the loan
application and consistent
with  the  Paycheck  Protection  Program  Rule;  (f)  to  the  extent  feasible,  Borrower  will  purchase
only American-made equipment and  products; (g) Borrower is  not engaged in
any  activity  that is  illegal  under federal, state or  local law; (h) any  
loan received by Borrower under Section 7(b)(2) of the
Small  Business  Act  between  January  31,  2020  and  April  3,  2020  was  for  a  purpose
other than paying payroll costs and other allowable uses of loans
under  the  Paycheck  Protection  Program  Rule.  For  Borrowers  who  are  individuals:
Borrower authorizes the SBA to request criminal record information about
Borrower from criminal justice agencies for the purpose of determining
eligibility for programs authorized by the Small Business Act, as amended

SUCCESSOR INTERESTS. The terms of this Note shall be binding upon Borrower, and
upon Borrower's heirs, personal representatives, successors and assigns, and
shall inure to the benefit of Lender and its successors and assigns.

ELECTRONIC SIGNATURE.

This Note may be signed and delivered electronically using an electronic
signature platform or other electronic means approved by Lender, and such
electronically signed version shall be valid and enforceable as an original and
admissible as such in any court or other proceeding; provided that if there
shall simultaneously exist both a "paper out" printed version and an electronic
version of this Note, then the "paper out" printed version of this Note bearing
the legend "Original" applied and signed on behalf of Lender shall constitute
the sole original and authoritative version.

GENERAL PROVISIONS. If any part of this Note cannot be enforced, this fact will
not affect the rest of the Note. Lender may delay or forgo enforcing any of its
rights or remedies under this Note without losing them. Borrower and any other
person who signs, guarantees or endorses this Note, to the extent allowed by
law, waive presentment, demand for payment, and notice of dishonor. Upon any
change in the terms of this Note, and unless otherwise expressly stated in
writing, no party who signs this Note, whether as maker, guarantor,
accommodation maker or endorser, shall be released from liability.  All such
parties agree that Lender may renew or extend (repeatedly and for any length of
time) this  loan or release any party or guarantor or collateral; or impair,
fail to realize upon or perfect Lender's security interest in the collateral;
and take any other action deemed necessary by Lender without the consent of or
notice to anyone. All such parties also agree that Lender may modify  this loan
without the consent of or notice to anyone other than the party with whom the
modification is made.  The obligations under this  Note  are joint and several.

PRIOR TO SIGNING THIS NOTE, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS OF
THIS NOTE. BORROWER AGREES TO THE TERMS OF THE NOTE.

BORROWER ACKNOWLEDGES RECEIPT OF A COMPLETED COPY OF THIS PROMISSORY NOTE.

BORROWER:

 

 

 

PERCEPTRON, INC.

 

[gj3iyjcvbk0d000004.jpg]

By:

 

 

Bill Roeschlein, Treasurer of Perceptron, Inc.

 

LaserPro, Ver. 18.4.0.040 Copr. Finastra USA Corporation 1997, 2020. All Rights
Reserved. - MI K:\CFI\LPL\D20.FC TR-215525 PR-217

 

 

 

--------------------------------------------------------------------------------

 

PROMISSORY NOTE

 

Principal

Loan Date

Maturity

Loan No

Call / Coll

Account

Officer

Initials

$2,545,205.00

04-16-2020

04-01-2022

801501081

4A / US

 

***

 

References in the boxes above are for Lender's use only and do not limit the
applicability of this document to any particular loan or item.

Any item above containing "***" has been omitted due to text length limitations.

 

 

 

 

Lender:

TCF National Bank

Borrower:

Perceptron, Inc.

 

 

SBA PPP - 6582

 

47827  Halyard Drive

 

 

2508 South Louise Ave

 

Plymouth, MI 48170

 

 

Sioux Falls, SD 57106

 

 

 

 

 

 

Principal Amount:

$2,545,205.00

Interest Rate:

1.000%

Date of Note:

April 16, 2020

PROMISE TO PAY. Perceptron, Inc. ("Borrower") promises to pay to TCF National
Bank ("Lender"), or order, in lawful money of the United States of America, the
principal amount of Two Million Five Hundred Forty-five Thousand Two Hundred
Five & 00/100 Dollars ($2,545,205.00), together with interest on the unpaid
principal balance from April 16, 2020, calculated as described in the "INTEREST
CALCULATION METHOD" paragraph using an interest rate of 1.000% per annum, until
paid in full. The interest rate may change under the terms and conditions of the
"INTEREST AFTER DEFAULT" section.

PAYMENT.  Borrower will pay this loan in 18 payments of $143,175.22 each
payment.   Borrower's first payment is due November 1, 2020,   and all
subsequent payments are due on the same day of each month after that. Borrower's
final payment will be due on April 1, 2022, and will be for all principal and
all accrued interest not yet paid. Payments include principal and interest.
Unless otherwise agreed or required by applicable law, payments will be applied
first to any accrued unpaid interest; then to principal; and then to any late
charges.

INTEREST CALCULATION METHOD. Interest on this Note is computed on a 365/365
simple interest basis; that is, by applying the ratio of the interest rate over
the number of days in a year (366 during leap years), multiplied by the
outstanding principal balance, multiplied by the actual number of days the
principal balance is outstanding. All interest payable under this Note is
computed using this method.

LOAN FEES AND INTEREST.

Notwithstanding anything otherwise set forth in this Note, the interest rate on
the loan evidenced by this Note shall at all times be 1.000% per annum, and
Borrower shall not be charged (or have any liability for) any fees prohibited
under the Paycheck Protection Program authorized by the Coronavirus Aid, Relief
and Economic Security (CARES) Act, including without limitation any late charge
or dishonored item fee. The terms  of this Note providing for a late charge,
increased interest rate after default and a dishonored item fee are hereby
expressly and permanently waived.

RECEIPT OF PAYMENTS. All payments must be made in U.S. dollars and must be
received by Lender at: Loan

Service Center

P.O. Box 1527

.Midland, MI 48641

All payments must be received by Lender consistent with any written payment
instructions provided by Lender.

PREPAYMENT. Borrower may pay without penalty all or a portion of the  amount
owed  earlier  than it  is  due.  Early  payments will  not,  unless  agreed to
by Lender in writing, relieve Borrower of  Borrower's  obligation to  continue
to  make  payments  under  the  payment  schedule.  Rather,  early payments will
reduce the principal balance due and may result in Borrower's making fewer
payments. Borrower agrees not to send Lender payments marked "paid in
full",  "without  recourse",  or  similar  language.  If  Borrower  sends  such  a  payment,  Lender  may  accept  it  without  losing
any of Lender's rights under this Note, and Borrower will remain obligated to
pay any further amount owed to Lender. All written  communications concerning
disputed amounts, including any check or other payment instrument that indicates
that the payment constitutes "payment in full" of the amount owed or that is
tendered with other conditions or limitations or as full satisfaction of a
disputed amount must be mailed or delivered to: TCF National Bank, SBA PPP -
6582, 2508 South Louise Ave, Sioux Falls, SD 57106.

LATE CHARGE. If a payment is 10 days or more late, Borrower will be charged
5.000% of the regularly scheduled payment.

INTEREST AFTER DEFAULT. Upon default, including failure to pay upon final
maturity, the interest rate on this Note shall be increased by 5.000 percentage
points. However, in no event will the interest rate exceed the maximum interest
rate limitations under applicable law.

DEFAULT. Each of the following shall constitute an event of default ("Event of
Default") under this Note:

Payment Default. Borrower fails to make any payment when due under this Note.

Other Defaults.  Borrower fails to comply with or to perform any other term,
obligation, covenant or condition contained in this Note or in  any of the
related documents or to comply with or to perform any term, obligation, covenant
or condition contained in any other agreement between Lender and Borrower.

Default in Favor of Third Parties. Borrower or any Grantor defaults under any
loan, extension of credit, security agreement, purchase or sales agreement, or
any other agreement, in favor of any other creditor or person that may
materially affect any of Borrower's property or Borrower's ability to repay this
Note or perform Borrower's obligations under this Note or any of the related
documents.

False Statements. Any warranty, representation or statement made or furnished to
Lender by Borrower or on Borrower's behalf under this Note or the related
documents is false or misleading in any material respect, either now or at the
time made or furnished or becomes false  or misleading at any time thereafter.

Insolvency. The dissolution or termination of Borrower's existence as a going
business, the insolvency of Borrower, the appointment of a receiver for any part
of Borrower's property, any assignment for the benefit of creditors, any type of
creditor workout,  or  the  commencement of any proceeding under any bankruptcy
or insolvency laws by or against Borrower.

Creditor or Forfeiture Proceedings. Commencement of foreclosure or forfeiture
proceedings, whether by judicial proceeding, self-help, repossession or any
other method, by any  creditor  of  Borrower  or
by  any  governmental  agency  against  any  collateral  securing  the  loan.
This includes a garnishment  of  any of  Borrower's
accounts,  including  deposit accounts,  with Lender.  However,  this  Event
of  Default shall   not apply if there is a good faith dispute by Borrower as to
the validity or reasonableness of the claim which is the  basis of  the
creditor  or  forfeiture proceeding and if Borrower gives Lender written notice
of the creditor or forfeiture proceeding and deposits with Lender monies or a
surety bond for the creditor or forfeiture proceeding, in an amount determined
by Lender,  in  its  sole  discretion,  as  being  an  adequate  reserve or bond
for the dispute.

Events Affecting Guarantor. Any of the preceding events occurs with respect to
any guarantor, endorser, surety, or accommodation party of any of the
indebtedness or any guarantor, endorser, surety, or accommodation party dies or
becomes incompetent, or revokes or  disputes the validity of, or liability
under, any guaranty of the indebtedness evidenced by this Note.

Change In Ownership. Any change in ownership of twenty-five percent (25%) or
more of the common stock of Borrower.

Adverse Change. A material adverse change occurs in Borrower's financial
condition, or Lender believes the prospect of payment or performance of this
Note is impaired.

Insecurity. Lender in good faith believes itself insecure.

LENDER'S RIGHTS. Upon default, Lender may declare the entire unpaid principal
balance under this Note and all accrued unpaid interest immediately due, and
then Borrower will pay that amount.

ATTORNEYS' FEES; EXPENSES. Lender may hire or pay someone else to help collect
this Note if Borrower does not pay. Borrower will pay Lender that amount. This
includes, subject to any limits under applicable law, Lender's reasonable
attorneys' fees and Lender's legal expenses whether or not there is a lawsuit,
including reasonable attorneys' fees and expenses for bankruptcy proceedings
(including efforts to modify or vacate any automatic stay or injunction), and
appeals.  If not prohibited by applicable law, Borrower also will pay any court
costs, in addition to   all other sums provided by law.

JURY WAIVER. Lender and Borrower hereby waive the right to any jury trial in any
action, proceeding, or counterclaim brought by either Lender or Borrower against
the other.

GOVERNING LAW. This Note will be governed by federal law applicable to Lender
and, to the extent not preempted by federal law, the laws of the State of
Michigan without regard to its conflicts of law provisions. This Note has been
accepted by Lender in the State of Michigan.

CHOICE OF VENUE. If there is a lawsuit, Borrower agrees upon Lender's request to
submit to the jurisdiction of the courts of Oakland County, State of Michigan.

DISHONORED ITEM FEE. Borrower will pay a fee to Lender of $37.00 if Borrower
makes a payment on Borrower's loan and the check or preauthorized charge with
which Borrower pays is later dishonored.

 

--------------------------------------------------------------------------------

 

PROMISSORY NOTE

 

Loan No: 801501081

(Continued)

Page 2

 

RIGHT OF SETOFF. To the extent permitted by applicable law, Lender reserves a
right of setoff in all Borrower's accounts with Lender (whether checking,
savings, or some other account). This includes all accounts Borrower holds
jointly with someone else and all accounts Borrower may open in the
future.  However, this does not include any IRA or Keogh accounts, or any trust
accounts for which setoff would be prohibited by   law. Borrower authorizes
Lender, to the extent permitted by applicable law, to charge or setoff all sums
owing on the debt against any and all such accounts, and, at Lender's option, to
administratively freeze all such accounts to allow Lender to protect Lender's
charge and setoff rights provided in this paragraph.

COLLATERAL. This loan is unsecured.

SBA PROVISION. When SBA is the holder, this Note will be interpreted and
enforced under federal law, including SBA regulations. Lender or SBA may use
state or local procedures for filing papers, recording documents, giving notice,
foreclosing liens, and other purposes. By using  such procedures, SBA does not
waive any federal immunity from state or local control, penalty, tax,  or
liability. As to this Note, Borrower may  not claim or assert against SBA any
local or state law to deny any obilgation, defeat any claim of SBA, or preempt
federal law.

REPRESENTATIONS, AUTHORIZATIONS AND CERTIFICATIONS. Borrower  hereby certifies
that:  (a) Borrower  has read the statements included   in the online credit
application for the loan evidenced by
this  Note,  including  the  Statements  Required  by  Law  and  Executive  Orders,  and
Borrower understands them; (b) Borrower is eligible to receive a loan under the
rules in effect at the time of application that had been issued by           the
Small Business Administration  (SBA) implementing the Paycheck  Protection
Program under Division  A, Title I of  the Coronavirus Aid,  Relief,    and
Economic Security Act (CARES Act) (the “Paycheck Protection Program Rule”); (c)
Borrower (1) is an independent contractor, eligible  self-employed individual,
or sole proprietor or (2) employs no more than the greater  of 500  or
employees  or, if  applicable, the  size standard in  number of employees
established by the SBA in 13 C.F.R. 121.201 for the Borrower’s industry; (d)
Borrower will comply, whenever applicable,           with the civil rights and
other limitations in the application form; (e) all SBA loan proceeds
will  be  used  only  for  business-related purposes  as specified in the loan
application and consistent
with  the  Paycheck  Protection  Program  Rule;  (f)  to  the  extent  feasible,  Borrower  will  purchase
only American-made equipment and  products; (g) Borrower is  not engaged in
any  activity  that is  illegal  under federal, state or  local law; (h) any  
loan received by Borrower under Section 7(b)(2) of the
Small  Business  Act  between  January  31,  2020  and  April  3,  2020  was  for  a  purpose
other than paying payroll costs and other allowable uses of loans
under  the  Paycheck  Protection  Program  Rule.  For  Borrowers  who  are  individuals:
Borrower authorizes the SBA to request criminal record information about
Borrower from criminal justice agencies for the purpose of determining
eligibility for programs authorized by the Small Business Act, as amended

 

SUCCESSOR INTERESTS. The terms of this Note shall be binding upon Borrower, and
upon Borrower's heirs, personal representatives, successors and assigns, and
shall inure to the benefit of Lender and its successors and assigns.

ELECTRONIC SIGNATURE.

This Note may be signed and delivered electronically using an electronic
signature platform or other electronic means approved by Lender, and such
electronically signed version shall be valid and enforceable as an original and
admissible as such in any court or other proceeding; provided that if there
shall simultaneously exist both a "paper out" printed version and an electronic
version of this Note, then the "paper out" printed version of this Note bearing
the legend "Original" applied and signed on behalf of Lender shall constitute
the sole original and authoritative version.

 

GENERAL PROVISIONS. If any part of this Note cannot be enforced, this fact will
not affect the rest of the Note. Lender may delay or forgo enforcing any of its
rights or remedies under this Note without losing them. Borrower and any other
person who signs, guarantees or endorses this Note, to the extent allowed by
law, waive presentment, demand for payment, and notice of dishonor. Upon any
change in the terms of this Note, and unless otherwise expressly stated in
writing, no party who signs this Note, whether as maker, guarantor,
accommodation maker or endorser, shall be released from liability.  All such
parties agree that Lender may renew or extend (repeatedly and for any length of
time) this  loan or release any party or guarantor or collateral; or impair,
fail to realize upon or perfect Lender's security interest in the collateral;
and take any other action deemed necessary by Lender without the consent of or
notice to anyone. All such parties also agree that Lender may modify  this loan
without the consent of or notice to anyone other than the party with whom the
modification is made.  The obligations under this  Note  are joint and several.

PRIOR TO SIGNING THIS NOTE, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS OF
THIS NOTE. BORROWER AGREES TO THE TERMS OF THE NOTE.

BORROWER ACKNOWLEDGES RECEIPT OF A COMPLETED COPY OF THIS PROMISSORY NOTE.

BORROWER:

 

PERCEPTRON, INC.

 

 

By:

COPY

 

Bill Roeschlein, Treasurer of Perceptron, Inc.

 

LaserPro, Ver. 18.4.0.040 Copr. Finastra USA Corporation 1997, 2020. All Rights
Reserved. - MI K:\CFI\LPL\D20.FC TR-215525 PR-217

 

 

--------------------------------------------------------------------------------

 

DISBURSEMENT REQUEST AND AUTHORIZ

 

Principal

Loan Date

Maturity

Loan No

Call / Coll

Account

Officer

Initials

$2,545,205.00

04-16-2020

04-01-2022

801501081

4A / US

 

***

 

References in the boxes above are for Lender's use only and do not limit the
applicability of this document to any particular loan or item.

Any item above containing "***" has been omitted due to text length limitations.

 

 

 

 

Lender:

TCF National Bank

Borrower:

Perceptron, Inc.

 

 

SBA PPP - 6582

 

47827  Halyard Drive

 

 

2508 South Louise Ave

 

Plymouth, MI 48170

 

 

Sioux Falls, SD 57106

 

 

 

 

 

 

LOAN TYPE. This is a Fixed Rate (1.000%) Nondisclosable Loan to a Corporation
for $2,545,205.00 due on April 1, 2022.

 

PRIMARY PURPOSE OF LOAN. The primary purpose of this loan is for:

 

Personal, Family, or Household Purposes or Personal Investment.

X Business (Including Real Estate Investment).

 

SPECIFIC PURPOSE. The specific purpose of this loan is: Loan funds will be used
solely for business-related purposes to retain workers and maintain payroll or
make mortgage interest payments, lease payments and utility payments to support
Borrower’s ongoing operations, and if applicable to refinance eligible Economic
Injury Disaster Loan, each as permitted by the Paycheck Protection Program
authorized by the Coronavirus Aid, Relief and Economic Security (CARES) Act.

DISBURSEMENT INSTRUCTIONS. Borrower understands that no loan proceeds will be
disbursed until all of Lender's conditions for making the loan have been
satisfied. Please disburse the loan proceeds of $2,545,205.00 as follows:

 

 

Amount paid to Borrower directly:

$2,545,205.00

$2,545,205.00 Deposited to Account # 2552278950; Routing #072410013 (Chemical
Bank)

 

Note Principal:

$2,545,205.00

 

 

 

 

FINANCIAL CONDITION. BY SIGNING THIS AUTHORIZATION, BORROWER REPRESENTS AND
WARRANTS TO LENDER THAT THE INFORMATION PROVIDED ABOVE IS TRUE AND CORRECT AND
THAT THERE HAS BEEN NO MATERIAL ADVERSE CHANGE IN BORROWER'S FINANCIAL CONDITION
AS DISCLOSED IN BORROWER'S MOST RECENT FINANCIAL STATEMENT TO LENDER. THIS
AUTHORIZATION IS DATED APRIL 16, 2020.

BORROWER:

 

 

PERCEPTRON, INC.

 

[gj3iyjcvbk0d000005.jpg]

By:

 

 

Bill Roeschlein, Treasurer of Perceptron, Inc.

 

LaserPro, Ver. 18.4.0.040 Copr. Finastra USA Corporation 1997, 2020. All Rights
Reserved. - MI K:\CFI\LPL\I20.FC TR-215525 PR-217

 

 

--------------------------------------------------------------------------------

 

DISBURSEMENT REQUEST AND AUTHORIZ

 

Principal

Loan Date

Maturity

Loan No

Call / Coll

Account

Officer

Initials

$2,545,205.00

04-16-2020

04-01-2022

801501081

4A / US

 

***

 

References in the boxes above are for Lender's use only and do not limit the
applicability of this document to any particular loan or item.

Any item above containing "***" has been omitted due to text length limitations.

 

 

 

 

Lender:

TCF National Bank

Borrower:

Perceptron, Inc.

 

 

SBA PPP - 6582

 

47827  Halyard Drive

 

 

2508 South Louise Ave

 

Plymouth, MI 48170

 

 

Sioux Falls, SD 57106

 

 

 

 

 

 

LOAN TYPE. This is a Fixed Rate (1.000%) Nondisclosable Loan to a Corporation
for $2,545,205.00 due on April 1, 2022.

 

PRIMARY PURPOSE OF LOAN. The primary purpose of this loan is for:

 

Personal, Family, or Household Purposes or Personal Investment.

X Business (Including Real Estate Investment).

 

SPECIFIC PURPOSE. The specific purpose of this loan is: Loan funds will be used
solely for business-related purposes to retain workers and maintain payroll or
make mortgage interest payments, lease payments and utility payments to support
Borrower’s ongoing operations, and if applicable to refinance eligible Economic
Injury Disaster Loan, each as permitted by the Paycheck Protection Program
authorized by the Coronavirus Aid, Relief and Economic Security (CARES) Act.

DISBURSEMENT INSTRUCTIONS. Borrower understands that no loan proceeds will be
disbursed until all of Lender's conditions for making the loan have been
satisfied. Please disburse the loan proceeds of $2,545,205.00 as follows:

 

Amount paid to Borrower directly:

$2,545,205.00

$2,545,205.00 Deposited to Account # 2552278950; Routing #072410013 (Chemical
Bank)

 

Note Principal:

$2,545,205.00

 

 

 



FINANCIAL CONDITION. BY SIGNING THIS AUTHORIZATION, BORROWER REPRESENTS AND
WARRANTS TO LENDER THAT THE INFORMATION PROVIDED ABOVE IS TRUE AND CORRECT AND
THAT THERE HAS BEEN NO MATERIAL ADVERSE CHANGE IN BORROWER'S FINANCIAL CONDITION
AS DISCLOSED IN BORROWER'S MOST RECENT FINANCIAL STATEMENT TO LENDER. THIS
AUTHORIZATION IS DATED APRIL 16, 2020.

 

BORROWER:

 

 

 

 

PERCEPTRON, INC.

 

By:

COPY

 

Bill Roeschlein, Treasurer of Perceptron, Inc.

 

 

 

LaserPro, Ver. 18.4.0.040 Copr. Finastra USA Corporation 1997, 2020. All Rights
Reserved. - MI K:\CFI\LPL\I20.FC TR-215525 PR-217

 

 

 

--------------------------------------------------------------------------------

 

[gj3iyjcvbk0d000006.jpg]

 

Certificate Of Completion

Envelope Id: 7259499D94FE4A1F9C4F8582F62D27EC

 

Status: Completed

Subject: Please DocuSign: 1 -SBA PPP Perceptron, Inc. #801501081

 

Contract Number: 801501081

 

 

Source Envelope:

 

 

Document Pages: 11

Signatures: 5

Envelope Originator:

 

Initials: 0

Maria Murawske

Certificate Pages:5

 

1405 Xenium Lane N

AutoNav: Enabled

 

Plymouth, MN 55441

EnvelopeId Stamping: Enabled

 

Maria.Murawske@chemicalbank.com

Time Zone: (UTC-05:00) Eastern Time (US & Canada)

 

IP Address: 205.167.199.122

 

 

 

Record Tracking

Status: Original

4/16/2020 9:09:02 AM

Holder: Maria Murawske

Maria.Murawske@chemicalbank.com

Location: DocuSign

Status: Authoritative Copy (2 of 2 documents) 4/16/2020 11:06:20 AM

Holder: Maria Murawske

Maria.Murawske@chemicalbank.com

Location: DocuSign

Status: Receipt Confirmed

4/16/2020 11:06:46 AM

Holder: Maria Murawske

Maria.Murawske@chemicalbank.com

Location: TCF National Bank- eO Vaulting

 

 

 

Signer Events

Signature

Timestamp

Maria Murawske maria.murawske@chemicalbank.com

Chemical Bank a division of TCF Bank

Security Level: Email, Account Authentication

[gj3iyjcvbk0d000007.jpg]

Sent: 4/16/2020 9:11:21 AM

Viewed: 4/16/2020 9:11:26 AM

Signed: 4/16/2020 9:11:30 AM

(None)

Signature Adoption: Pre-selected Style

 

 

Using IP Address: 205.167.199.122

 

 

 

 

Electronic Record and Signature Disclosure:

Not Offered via DocuSign

 

 

 

 

 

Bill Roeschlein

wroeschlein@perceptron.com

[gj3iyjcvbk0d000008.jpg]

Sent: 4/16/2020 9:11:31 AM

Viewed: 4/16/2020 11:03:57 AM

Signed: 4/16/2020 11:06:18 AM

Security Level: Email, Account Authentication

(None), Authentication

 

 

 

Signature Adoption: Pre-selected Style

Using IP Address: 73.70.142.195

 

 

 

 

Authentication Details

 

 

ID Check:

Transaction: 31005062076415 Result: passed

Vendor ID: LexisNexis Type: iAuth

Recipient Name Provided by: Recipient Information Provided for ID Check:
Address,

SSN9, SSN4, DOB

Performed: 4/16/2020 11:03:47 AM

Electronic Record and Signature Disclosure:

Accepted: 4/16/2020 11:03:57 AM

ID: 34656f00-8c33-432b-b729-72a65655c7b5

Company Name: TCF Bank

Question Details:

passed  property.county.real

passed  corporate.association.real

passed  vehicle.association.fake

passed  property.street.in.city.real

passed  corporate.association.real

passed  property.association.single.real

 

 

 

--------------------------------------------------------------------------------

 

 

In Person Signer Events

Signature

Timestamp

 

 

 

Editor Delivery Events

Status

Timestamp

 

 

 

Agent Delivery Events

Status

Timestamp

 

Intermediary Delivery Events

Status

Timestamp

 

 

 

Certified Delivery Events

Status

Timestamp

 

 

 

Carbon Copy Events

Status

Timestamp

 

 

 

Witness Events

Signature

Timestamp

 

 

 

Notary Events

Signature

Timestamp

 

 

 

Envelope Summary Events

Status

Timestamps

Envelope Sent

Hashed/Encrypted

4/16/2020 9:11:31 AM

Certified Delivered

Security Checked

4/16/2020 11:03:57 AM

Signing Complete

Security Checked

4/16/2020 11:06:18 AM

Completed

Security Checked

4/16/2020 11:06:18 AM

Payment Events

Status

Timestamps

Electronic Record and Signature Disclosure

 

 

 

--------------------------------------------------------------------------------

 

Electronic Record and Signature Disclosure created on: 1/25/2019 4:14:01 PM

Parties agreed to: Bill Roeschlein

ELECTRONIC RECORD AND SIGNATURE DISCLOSURE

From time to time, TCF Bank (we, us or Company) may be required by law to
provide to you certain written notices or disclosures. Described below are the
terms and conditions for providing to you such notices and disclosures
electronically through the DocuSign system. Please read the information below
carefully and thoroughly, and if you can access this information electronically
to your satisfaction and agree to this Electronic Record and Signature
Disclosure (ERSD), please confirm your agreement by selecting the check-box next
to ‘I agree to use electronic records and signatures’ before clicking ‘CONTINUE’
within the DocuSign system.

Getting paper copies

At any time, you may request from us a paper copy of any record provided or made
available electronically to you by us. You will have the ability to download and
print documents we send to you through the DocuSign system during and
immediately after the signing session and, if you elect to create a DocuSign
account, you may access the documents for a limited period of time (usually 30
days) after such documents are first sent to you. After such time, if you wish
for us to send you paper copies of any such documents from our office to you,
you will be charged a $0.00 per-page fee. You may request delivery of such paper
copies from us by following the procedure described below.

Withdrawing your consent

If you decide to receive notices and disclosures from us electronically, you may
at any time change your mind and tell us that thereafter you want to receive
required notices and disclosures only in paper format. How you must inform us of
your decision to receive future notices and disclosure in paper format and
withdraw your consent to receive notices and disclosures electronically is
described below.

Consequences of changing your mind

If you elect to receive required notices and disclosures only in paper format,
it will slow the speed at which we can complete certain steps in transactions
with you and delivering services to you because we will need first to send the
required notices or disclosures to you in paper format, and then wait until we
receive back from you your acknowledgment of your receipt of such paper notices
or disclosures. Further, you will no longer be able to use the DocuSign system
to receive required notices and consents electronically from us or to sign
electronically documents from us.

All notices and disclosures will be sent to you electronically

Unless you tell us otherwise in accordance with the procedures described herein,
we will provide electronically to you through the DocuSign system all required
notices, disclosures, authorizations, acknowledgements, and other documents that
are required to be provided or made available to you during the course of our
relationship with you. To reduce the chance of you inadvertently not receiving
any notice or disclosure, we prefer to provide all of the required notices and
disclosures to you by the same method and to the same address that you have
given us. Thus, you can receive all the disclosures and notices electronically
or in paper format through the paper mail delivery system. If you do not agree
with this process, please let us know as described below. Please also see the
paragraph immediately above that describes the consequences of your electing not
to receive delivery of the notices and disclosures electronically from us.

 

--------------------------------------------------------------------------------

 

How to contact TCF Bank:

You may contact us to let us know of your changes as to how we may contact you
electronically, to request paper copies of certain information from us, and to
withdraw your prior consent to receive notices and disclosures electronically as
follows:

To contact us by email send messages to: skrumm@tcfbank.com

To advise TCF Bank of your new email address

To let us know of a change in your email address where we should send notices
and disclosures electronically to you, you must send an email message to us at
skrumm@tcfbank.com and in the body of such request you must state: your previous
email address, your new email address. We do not require any other information
from you to change your email address.

If you created a DocuSign account, you may update it with your new email address
through your account preferences.

To request paper copies from TCF Bank

To request delivery from us of paper copies of the notices and disclosures
previously provided by us to you electronically, you must send us an email to
skrumm@tcfbank.com and in the body of such request you must state your email
address, full name, mailing address, and telephone number. We will bill you for
any fees at that time, if any.

To withdraw your consent with TCF Bank

To inform us that you no longer wish to receive future notices and disclosures
in electronic format you may:

i.decline to sign a document from within your signing session, and on the
subsequent page, select the check-box indicating you wish to withdraw your
consent, or you may;

ii.send us an email to skrumm@tcfbank.com and in the body of such request you
must state your email, full name, mailing address, and telephone number. We do
not need any other information from you to withdraw consent.. The consequences
of your withdrawing consent for online documents will be that transactions may
take a longer time to process..

Required hardware and software

The minimum system requirements for using the DocuSign system may change over
time. The current system requirements are found here:
https://support.docusign.com/guides/signer-guide- signing-system-requirements.

 

--------------------------------------------------------------------------------

 

Acknowledging your access and consent to receive and sign documents
electronically

To confirm to us that you can access this information electronically, which will
be similar to other electronic notices and disclosures that we will provide to
you, please confirm that you have read this ERSD, and (i) that you are able to
print on paper or electronically save this ERSD for your future reference and
access; or (ii) that you are able to email this ERSD to an email address where
you will be able to print on paper or save it for your future reference and
access. Further, if you consent to receiving notices and disclosures exclusively
in electronic format as described herein, then select the check-box next to ‘I
agree to use electronic records and signatures’ before clicking ‘CONTINUE’
within the DocuSign system.

By selecting the check-box next to ‘I agree to use electronic records and
signatures’, you confirm that:

 

•

You can access and read this Electronic Record and Signature Disclosure; and

 

 

•

You can print on paper this Electronic Record and Signature Disclosure, or save
or send this Electronic Record and Disclosure to a location where you can print
it, for future reference and access; and

 

 

•

Until or unless you notify TCF Bank as described above, you consent to receive
exclusively through electronic means all notices, disclosures, authorizations,
acknowledgements, and other documents that are required to be provided or made
available to you by TCF Bank during the course of your relationship with TCF
Bank.

 

 